Citation Nr: 0106904	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active duty from March 1969 to March 1971.

This appeal arose from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REMAND

The veteran's claim for PTSD is based on allegations of 
participation in combat, and a stressor involving the death 
of a fellow soldier.  Specifically, he asserts that he 
participated in combat, to include a battle during which he 
injured his knee.  He also appears to assert that he has PTSD 
as a result of learning about the death of a close friend and 
fellow soldier (identified herein as D.M.") while he was in 
a hospital.  The veteran was diagnosed with PTSD in VA 
examination reports, dated in August 1997 and February 1999, 
and in a May 1997 report from a social worker at a Veterans 
Center, with all diagnoses apparently based on the 
allegations of participation in combat.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  

The veteran's discharge DD Form 214, indicates that his 
military occupation specialty (MOS) was field wireman, and 
that he served in Vietnam from September 9, 1969 to December 
22, 1969.  The veteran's DD 214 does not show that he 
received any commendations or awards which appear to be 
awarded primarily or exclusively for circumstances relating 
to combat, such as the Combat Infantryman Badge, Purple 
Heart, or similar citation.  See 38 C.F.R. § 3.304(f) (2000).  

The veteran's personnel record (DA Form 20) indicates that he 
served with Company B, 1st Battalion, 8th Cavalry 
(hereinafter "1/8"), 1st Air Cavalry Division (AM) 
(airmobile) from October 2, 1969 to October 4, 1969, and that 
he served with Company E of 1/8 from October 4, 1969 to 
October 27, 1969.  The file indicates that he was a patient 
in a hospital as of October 27, 1969, and that he never 
returned to duty in Vietnam.  While in Vietnam with 1/8, his 
principal duty was rifleman.  

The veteran's service medical records include reports, dated 
in October and December of 1969, which indicate that he 
injured his knee while "walking in the jungle," with no 
mention of combat.  Another report, dated in December 1969, 
indicates that the veteran's knee "just gave away" on 
October 14, 1969 at Landing Zone Jerry.  

In November 1997, the RO denied entitlement to service 
connection for PTSD on the basis that there was no credible 
supporting evidence of participation in combat.  Additional 
development was subsequently performed.  Specifically, an 
attempt to verify participation in combat was made.  However, 
in a letter, dated in October 1998, the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR) noted that 
they did not find evidence showing that the veteran was 
wounded in action.  The USASCRUR attached a unit history for 
the veteran's unit, at the battalion level, for 1969.  In a 
supplemental statement of the case (SSOC), dated in December 
1999, the RO denied entitlement to service connection for 
PTSD on the basis that there was no credible supporting 
evidence of participation in combat.

Where VA determines that the veteran did not engage in combat 
with the enemy, and was not a POW, or the claimed stressor is 
not related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
1999); 38 C.F.R. § 3.304(d), (f) (2000); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998); see also Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996); VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1"), Part VI, paragraph 11.38(b)(3) (Change 65, October 
28, 1998).

With regard to the veteran's claimed participation in combat, 
a review of the record shows that verification of combat has 
been complicated by the veteran's inability to specify full 
names of soldiers whom he saw killed or wounded in combat, or 
to provide reasonably specific dates accompanied by locations 
of participation in combat.  In this regard, the Court has 
held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also M21-1, Part VI, 11.38f(2) (Change 
65, October 28, 1998).  Accordingly, unless additional 
information is forthcoming from the veteran, further 
development is not required with regard to participation in 
combat.  See Wood, supra; Hayes v. Brown, 5 Vet. App. 60, 68 
(1993); Cohen v. Brown,10 Vet. App. 128, 149-50 (1997).

However, in his substantive appeal, received in February 
2000, the veteran claimed a stressor involving learning of 
the death of a close friend and fellow soldier, D.M., while 
the veteran was hospitalized.  He asserted that he and D.M. 
had gone through rappelling school in Bien Hoa shortly after 
arriving in Vietnam, and that D.M. was in his battalion 
(1/8).  It was argued that D.M. died on December 2, 1969.  A 
review of the veteran's written statements, and the medical 
evidence, to include the VA examination reports, shows that 
this was the first time that this stressor has been claimed.  

The Board notes that this stressor was claimed subsequent to 
the RO's December 1999 SSOC, and that the RO has not yet had 
the opportunity to verify the claimed stressor involving 
D.M.'s death.  Accordingly, on remand, the RO should contact 
the USASCRUR and request that they attempt to verify the 
death of D.M., and to provide any other relevant information, 
such as D.M.'s unit.  

Finally, review of a letter from a social worker at the 
Veterans Center in Pensacola, Florida, dated in May 1997, 
indicates that the veteran had reportedly been receiving 
treatment since at least April 1996.  However, the claims 
files do not currently contain these records, or otherwise 
contain any documentation indicating that these records are 
unavailable.  On remand, an attempt should be made to obtain 
these records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The Court has held that when treatment records from a VA 
Veterans Center are relevant to a claim, they should be 
obtained even if summarizing letters or reports are included 
in the record.  Dunn v. West, 11 Vet. App. 462 (1998).  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197, 
and request that the USASCRUR attempt to 
verify the veteran's accounts of the 
death of D.M. on December 2, 1969, as 
well as any additional information that 
might corroborate this claimed stressor, 
such as D.M.'s unit.  

2.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all records of treatment of the 
veteran from the Veterans Center in 
Pensacola, Florida.

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should schedule the veteran for an 
examination to determine whether the 
veteran has PTSD, and, if the veteran has 
PTSD, whether it is related to any 
verified stressor(s).  The RO must 
provide the examiner with a summary of 
any verified stressor(s), and the 
examiner must be instructed: 1) that the 
veteran's claims of participation in 
combat, to include his unit's 
participation in combat, are not 
verified; 2) that his service-connected 
knee injury is not shown to be related to 
participation in combat; 3) that the 
veteran is not claiming that he was near 
D.M. when he died; and 4) (if 
appropriate) that only the death of D.M. 
may be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examination report(s) should include a 
complete rationale for all opinions 
expressed.  It is imperative that the 
claims file be reviewed by the examiner 
in connection with the examination.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for PTSD.  

5.  The veteran is advised that it is his 
responsibility to obtain evidence in 
support of his claim, and that if he has 
or can obtain evidence which shows that 
he witnessed stressors and/or 
participated in combat during service, 
and that he has PTSD as a result, he must 
submit that evidence to the RO.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



